Case 3:14-cv-00751-CWR-FKB Document 76-1 Filed 10/10/19 Page 1 of 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,

Vv. CIVIL ACTION NO. 3:14-CV-751
CWR-FKB

WILEY R. KUYRKENDALL, ET AL.,
Defendants.

DECLARATION AND FINAL REPORT OF JUDICIAL SALE OF
IRS PROPERTY APPRAISAL AND LIQUIDATION SPECIALIST SARA WRIGHT

Pursuant to the Decree of Foreclosure and Order of Sale as To Parcel 2
(Doc. 69) entered on November 21, 2016, in the above-captioned case, the Internal Revenue
Service on June 5, 2019, conducted a public auction sale of the real property located in
Rankin County, Mississippi, against which the Court ordered the foreclosure of the Federal
Tax Liens for the 2001 and 2002 federal income tax liabilities of Wiley R. Kuyrkendall. On
behalf of the United States (the Plaintiff), the undersigned IRS Property Appraisal and
Liquidation Specialist, submits the following report and accounting of that sale.

l. 1am presently employed as a Property Appraisal and Liquidation Specialist
with the Internal Revenue Service.

2. For four weeks prior to June 5, 2019, the Notice of Sale (copy attached as
Exhibit A hereto) was published in the Clarion-Ledger, a newspaper of
general circulation in Rankin County, Mississippi. Said Notice was published
on May 3, May 10, May 17, and May 24, 2019, as is confirmed by the Affidavit
of Publication (copy attached hereto as Exhibit B).

2. On June 5, 2019, the real property situated in Rankin County, Mississippi
was sold at a public auction at the property address of 200 Grandview Court
Pearl, Mississippi 39208 that began at 10:00 a.m. Six (6) registered bidders
attended the auction where the real property identified in the Notigg was
offered for sale to the highest bidder.

  
Case 3:14-cv-00751-CWR-FKB Document 76-1 Filed 10/10/19 Page 2 of 19

3. The property was sold to T & J Investments, LLC (of 510 Kersh Circle,
Flowood, Mississippi 39232), the bidder that made the highest acceptable
bid for the property in the amount of $210,000.00. T & J Investments, LLC
tendered $33,500.00 on June 5, 2019 (the date of the sale) and paid the
balance of $176,500.00 to the IRS through the undersigned on June 10,
2019. The undersigned immediately forwarded the $210,000.00 in sale
proceeds to the Clerk of this Court as is reflected in the Docket Entry in
Civ. No. 14-751 on June 12, 2019, that confirms the Clerk of this Court
received the funds on that date.

4, The Internal Revenue Service incurred expenses of sale in the total amount
of $1,734.26 comprising the following:

$411.24 Publication of Notice of Sale in the Clarion-Ledger
(20! South Congress Street, Jackson, Mississippi 39201)
$385.00 Locksmith services rendered by Billy Jenkins

(561 Oak Park Circle, Pearl, Mississippi 39208)
$159.95 Title Search conducted by AFX Research, LLC
(211-B Tank Farm Road, San Luis Obispo, California 93401)

$165.44 Electricity bills for electricity provided by Southern Pine
Electric (P.O. Box 60, Taylorsville, Mississippi 39168)
$ 77.63 Water bilt for water furnished by City of Pearl
(3567 Old Brandon Road, Pearl, Mississippi 39208)
$535.00 Landscaping services regarding the property rendered by

Patch of Heaven Lawncare (18494 Old Port Gibson Road,
Raymond, Mississippi 39154)
$1,734.26 Total

Documentation confirming that the Internal Revenue Service incurred these expenses is
attached hereto as Exhibit C. Upon confirmation of the sale by the Court, the expenses of
sale should be reimbursed by check made payable to the “United States Treasury” in the
amount of $1,734.26 mailed to the following:

Internal Revenue Service

Attn: Katherine Young, Technical Advisor
1555 Poydras Street, Suite 220, Stop 65
New Orleans, LA 70112

5. In paragraph 6 of the Decree of Foreclosure and Order of Sale, the Court
directed that, after confirmation, the second category of claims to be satisfied (after the
expenses of sale of the United States) is payment to the Rankin County Tax Collector for
“any taxes or other assessments under 26 U.S.C. § 6323(b)(6)(A)-(C).” This category
includes only the ad valorem taxes for 2019 on the property through the sale date of June 5,
2019 (all ad valorem taxes on the property for periods prior to January 1, 2019, have been

paid).

Under Miss. Code § 27-41-1, county ad valorem taxes for one year (in this instance,
2019) are due and payable on or before the first day of February of the following year

2
Case 3:14-cv-00751-CWR-FKB Document 76-1 Filed 10/10/19 Page 3 of 19

(2020). This statute provides in pertinent part that, “The tax collector shall begin to accept
payment for such ad valorem taxes or assessments not later than December 26 of the year
prior to the year in which such taxes are required to be paid.”

The general practice of the Rankin County Tax Collector is not to accept
prepayments of these taxes. Because the United States was responsible for payment of the
2019 property taxes through June 5, 2019, the United States and T & J Investments, LLC
have agreed that T & J Investments, LLC will receive reimbursement from the proceeds of
sale in the amount of $1,902.00 for the prorated amount of property taxes that will be due
for the 156 days of 2019 through June 5, 2019 (based on the taxes due for 2018).
Accordingly, upon confirmation, the Court should direct that a check in the amount of
$1,902.00 payable to T & J Investments, LLC be disbursed by the Clerk of this Court
because T & J Investments, LLC (or its successor) will be responsible for paying the entire
amount of the 2019 ad valorem taxes on the property by or before February |, 2020.

6. After confirmation of the sale and disbursement of the two payments
described in paragraphs 4 and 5 above, the remaining proceeds of sale should be distributed
consistent with the priorities established by the Court in subparagraphs 6(c), 6(d), and 6(e)
of the Decree of Foreclosure and Order of Sale.

| declare under penalty of perjury that the foregoing is true and correct.

dull Digitally signed by Sara J. Wright
Date: September 6 7019 eA Date: 2019.09.06 08:48:33 -04'00'
Sara Wright
Property Appraisal and Liquidation Specialist
Internal Revenue Service

 
Case 3:14-cv-00751-CWR-FKB Document 76-1 Filed 10/10/19 Page 4 of 19

NOTICE OF JUDICIAL SALE

Pursuant to an Order of Saie entered in United States vs. Wiley R. Kuyrkendall, Civil
Action No. 3:14-CV-00751, United States District Court for the Southern District of
Mississippi, the United States will offer for sale at public auction, to the highest
bidder, according to law and pursuant to the terms and conditions set in herein, the
property described below:

Date:
Time:

Sale
Location:

Title
Offered:

Description
of Property:

Property
May Be
Inspected
at:

Legal
Description:

Minimum
Bid:

Information
about the
sale:

June 5, 2019
10:00AM (Registration starts at 9:30AM)

200 Grandview Court, Pearl, Mississippi 39208

The property shall be offered for sale at public auction, free and clear of
all liens and interests of the parties to this action.

Improved real property located at 200 Grandview Court Pearl,
Mississippi 39208. Property consists of approximately three bedrooms
and two bathrooms with a bonus room. Property is lot 23 of the Patrick
Farms Subdivision. Property is located on the golf course.

Open house on June 4, 2019 from 11:00AM until 2:00PM and on the
date of sale from 8:00 until 10:00AM.

Lot 23, Patrick Farms, Phase One, Part Three, A subdivision according
to a map or plat thereof which is on file and of record in the office of the
chancery court of Rankin County at Brandon, Mississippi, in plat
cabinet c at slot 127, reference to which is hereby made in aid of and
as a part of this description.

$167,500.00

Sara Wright, Property Appraiser and Liquidation Specialist
865-274-7349

 
Case 3:14-cv-00751-CWR-FKB Document 76-1 Filed 10/10/19 Page 5 of 19

The Terms

of Payment: See Below

Form of All payments must be by Certified or Cashier's Check made payable to
Payment: the United States District Court for the Southern District of Mississippi

TERMS AND CONDITIONS OF SALE:

No bid (except for bids made by the United States) shall be accepted by the iRS,
unless the same is accompanied by a certified check or cashier's check, in the
minimum amount of $33,500, made payabie to the United States District Court for
the Southern District of Mississippi. Before being permitted to bid at the sale, all
bidders shall display to the [RS proof that they are able comply with this
requirement. No bids will be received from any person who has not presented proof
that, if he or she is the successful bidder, he or she can make the deposit required
by the Order.

The successful bidder shall tender the balance of the purchase price, in certified
funds payable to the United States District Court, at the office of the IRS on or before
August 5, 2019.

In the event the successful bidder defaults on any of the terms contained in the
Order, the deposit shall be forfeited and retained by the IRS as part of the proceeds
of sale, and the real property shall again be offered for sale, without further
permission of the Court, under the terms and conditions of the Order, or, in the
alternative the reai property shall be sold to the second highest bidder.

The United States may bid as a creditor against its judgments without tender of
cash.

The sale of the real property shall be subject to confirmation by the Court. Upon
confirmation of the sale and receipt of the entire purchase price, the Court shall
issue and the IRS shall deliver to the purchaser, a deed conveying the real property
to the purchaser. Upon confirmation of the sale, all interests in, liens against, or
claims to, the real property that are or may be asserted by any of the parties to this
action are discharged and extinguished.

The United States reserves the right to reject any and all bids and to withdraw the
property from sale.
Case 3:14-cv-00751-CWR-FKB Document 76-1 Filed 10/10/19 Page 6 of 19

HRKKKERREREKEREEKEEEEEERAEEKE | M PO RTANT iN FORMATIO i iaahaaalaiadeahatatahahalahahshahhstalahshelahaheiel

This is not an advertisement of a sale of administratively seized property. This is an
information notice only regarding a sale being conducted by the Internal Revenue
Service as a result of the foreclosure of an Internal Revenue Service Federal Tax
Lien by the Department of Justice.
JUN/24/201 S/AMDHSR9S36 4AV-00751-CWR-FKB Documefiy7@y1 Filed 10/10/19 Page 7 of, 291

AFFIDAVIT OF PUBLICATION

THE CLARION-LEDGER

TO: IRS KNOXVILLE
710 LOCUST ST STE 400
KNOXVILLE, TN 37902
Acct# TCL-C47565

Ad Number: 0003527619

THE STATE OF NEW JERSEY
MONMOUTH COUNTY

Before the undersigned authority personally appeared, who on oath says that he or she is a Legal Advertising Representative o!
The Clarion-Ledger, a newspaper as defined and prescribed in Sections 13-3-31 and 13-3-32, of the Mississippi Code of 1972, .
amended, who, being duly sworn, states that the notice, a true copy of which is herete attached, appeared in the Issues of sald

newspaper as follows:

Was published in sald newspaper in the issue(s) of.

05/03/19, 05/10/19, 05/17/19, 05/24/19

Size: 469 words / 2 col. x 77 lines
Published: 4 time(s}

Now due on said acc’

N is $411.24
Signed \ Crit

Authorized Clerk of The Clanion-Ledger

SWORN to and subscribed before me on May 24, 2019,

Notary Plblic

(SEAL)

RU
x ces AG; rae

   

ip oN
¢7,°". § OF AN
HW

RECEIVED BY IRS-EEFAX

EXHIBIT

 

06/24/2019 10:18AM (GMT-04:00)
JUN/24/201 S/AMDASB9S 3B44AGV-00751-CWR-FKB DocumefAY G1 Filed 10/10/19 Page 8 of 19)?

NOTICE OF JUBIGIAL SALE

Pursuant to an Greer of Sale entered in United States vs. Wiley R. Kuyrkendal, Civil Ac:
ton No. S:1¢-CV-00751. United States District Court for tne Southern District of
Mississippi, the United States will citer for sale at public auction, to the highest bidder,
according er and pursuant to the terms and conditions set in herein, the propery

described bet

Date: dune 5, 2019

Time: 10-00AM (Registration starts at 5:30AM}

Sale Location: 200 Grandview Court, Pear, Miesiasinpi $0208

Tite Ctlered; The ty shall ba clferad for sale al public auction, irae and clear cf
all Gens and int of tha parttes to this action.

hon of Proy H Impraved real propemy located at 200 Grandview Gourt
Pearl, Mississippi 08. Fropery consists of gneroximately twea bedrooms and two
bathrooms with @ bonus room. Property isto 23 of the Pabick Farms Subdivision. Prop-
Sty le located on the golf course.

Propeny May Ba inspected at:
Open house on June 4, 2019 from 11.05AM unlil 2:00PM und on the data of sale from
8:00 until 10:00AM,

Legal Geacription: Lot 23, Patrick Farms, Phaae One, Part Thea. A subdivision according
to amap or plat thereot which ison fle and of record in the office of the chancery cou7t
of Rankin Caunty at Brandon, Mississippi, in plat cabinet Gal slot 127, relerence io which
hereby made in aid of and as a pan of this description.

Minémum Bid: $167,500.00

wt ornetion oa the sala: Sara Wright, Property Appraiser and Liquidation Specialiat

The Terms of Payment: See Below

Foye Una sun Aske Cae soomen Suet otucascs ne
TERMS AND CONDITIONS OF SALE:

No bid (except for bida mede by the United States) shall be accepted by the IRS,uniess
tha same [s accompanied a certified or cashier's check, in the mmnimum_ amount
of $33,500, made payable fo the Linited es Clatict Court for the Southem Distist of
Missisgipgi. Batore being permitted to bid at the sale, all hiddars shell display tm the IRE
proo! that they are able comply with this requirement Neo bids will be received from any
persan whe faa not presanied proof that, if ha or she lathe success Gdder, he or ahe
oan make the deposit required by tha Order,

Tha suecesstul bidder shall tender tha balance of the purchase price, in certified funda
eer ne Tea Statas District Court, at the office of the IRS on or bafore

in the event the successful bidder defaults on any of the terms contained in the Order,
tha daposit shall be taretted and retained by the IRSaspart of the proceeds of sale, and
tha real proparty shall again be offerac for sale, without furhier permission of ihe
Coun, under the farms wad conditions of the Order, of, in the alternative the real prop-
ety shall be sotd to the second highsat bidder.

Tha United States may bid as a erediter against its judgments without tender of cash.

The sale of the rea! property shall be subject to confirmation by the Cour Upon contr
mation of ine eale and recelal at the entire purchase pice, the Court shall issue and the
IRSshall deliver to the pul af, adead conveying the real property to tha purchaser.
¢onfenation of the sale, all imeroats in, figng against, or Gaime % the ae proper:

8 ex-

ty thal are or may be asserted by any of the partes to this sctan are olschar

inguished.

The United States reserves tha mght to reject any and all bis and ta withdraw the prop-
erty from sme.

IMPORTANT INFORMATION
This ia not an advertisement ef a sale of administratively selzed property. This ta an infor-
maton noice onty regarding a balp being conducted by the intemal Revenue Service as
aresuh of the foreclosure of an Internal Revenue Service Feders! Tax Lian by the Depan-

ment of Juatica.
= 61S

 

RECEIVED BY IRS-EEFAX 06/24/2019 10:18AM (GMT-04:00)
Case 3:14-cv-00751-CWR-FKB Document 76-1 Filed 10/10/19 Page 9 of 19

&

MISSISSIPP!] MEDIA

PARE CH TRIE US FOGAY NETWORK

Customer: IRS KNOXVILLE
aaa... 710 LOCUST ST STE 400

Address: Knox VILLE TN 37902-

Acct # r¢1.c47565
8652747349

IRS KNOXVILLE
Ordered By: Sara Wright

Word Count 469

 

 

OrderStart Date: 05/03/2019 Order End Date: 05/24/2019
Tear Sheets Affidavits Blind Box Prom 2 Materials Special Pricing Size
“o ~ 1 2 xX 77.00
Account AD# Tax Amount Total Amount Payment Method Payment Amount Amount Bue
TCL-C47565 0003527619 $0.00 $411.24 Credil Card $0.00 $411.24
Sales Rep: jbeckett Order Taker: jbeckett Order Created 04/25/2019
Product Placement Class # Ins Start Date End Date
TCL-clarionledger.com TCLW-Legals Morigage Foreclosu 4 05/03/2019 05/24/2019
TCL-The Clarion Ledger TCL-Legals Mortgage Foreclosu 4 05/03/2019 05/24/2019

When fables or tabular matter are included, each line of the standard nawspaper column shall be considered as containing at least six (6)
words. Printers and publishors may charge such fees per line which are acceptable to the party placing the publication not to exceed the
Twelve Cents {12 cent(s)} and Ten Cents (10 cent(s)) per word.

 

EXHIBIT,

 
Case 3:14-cv-00751-CWR-FKB

Document 76-1 Filed 10/10/19 Page 10 of 19

 

 

Text of Ad: 04/25/2019

NOTICE OF JUDICIAL SALE

Puriuant to an Order of Sale entered in United States vs. Wiley A. Kuyrkendall, Civil Ac-
fion No. 3.14-CV-00751, United States Oitrict Court for the Southern Oistrct of
Misssipol, the United States wall offer for sale ot public auction, to the highest bidder,

according tn, law and purwart te the terms and conditions set in herein, the property
Jescr i One:

 

Date: dune 5, 2019
Time TO:O0AM (Registration starts at 9:30AM)
Sale Location: 200 Grandview Court, Pearl, Missuppr 39208

Title Offered The property shall be offered for sale at public auctor, free and clear of
all ent and interests of the parves to this action

Deteription of Property) = impteved real property located at 200 Grandview Court
Pearl, Measatipp: 39208. Property comity of approsimately three bedrooms and two
bathrooms wath 4 bonus room Property yy lot 4 ofthe Pagrick Farms Subdivenn Prop
erty i located on the golf course

Property May Oe Inspected at
Open Rowe on June 4, 2019 from 1 O0AM until 2.00PM and on the date ol sale trom
6.00 until 10.00ahM

Legal Gesctiption Lot 23. Pawak Faum, Phase One, Part Thiec, A tubdiween according
to a map or plat therced which 4 on tle and of record in the office of the chantery court

al Rankin County a1 Brandon, Mossissingi, on plat cabinet ¢ at slot 127, reference to which
it hereby made in ad of and a3 4 pert of this detcriptian
Minimum 81d: $167,500.00

Information about the ite. Sara Wright, Property Appraner and Liquidation ciast
865.273.7349 iu a 4 see

The Terms of Payment See Below

Form of Payment AD payments must be ty Certified or Castwes's Check made
payable to the United States District Court for the Southern Dasttict of Musisippr

TERMS AND CONDITIONS OF SALE

No bid (except for bids made by the United States) shall be accepted by the IRS, unless
the same is accompanied by 3 certified check or cashier's check, in the seqimum amount
of $33,500, made payable to the United State: District Court for the Southern District of
Minsitsi Before beng permitted to bid at the sake. all Giders shall display ta the IRS
proof that they are able camply with this requirement. No bids will be received from any
qenon whe hes not presented proet that, if he or she pp the succesful baker, he or ie
can make Ihe deposit required by the Order

The successful bidder shall tender the balance of the purchase price, in cortified fund
payable to the United States Distnet Court, af the office af the IRS on oF before
August §, 2009,

In the event the suceetsful bdder defaults on any of the terms conianed in the Order,
the depott shall be forfeited and retained by the IAS as part of the proceeds of sale, and
the real property statl again be alfered far sale, without further permisuan al the
Court, under the terms and comdduent of the Order, of, in the alternative the real prop-
erly shall be sald to the second highest bidder

The United States may bid as a creditos against ts judgments withaul tender of cash

The safe af the real property shall be subject to contemacion by ihe Caurt Upon conti.
mation of the sale and retewpt of the entre purchase price. the Court shall ingue and the
IRS shall deliver to the purchaser, a deed conveying the real property to the purchaser
Upon confiemation of the sale, all interests in. Hens against, or claims to, the real eee
ty teats or may be averted by any of the parties to this action are dicharged and ex
bnguah

The United States reserves the right Ue reject any and all bids anid to wahdeaw the prop:
erty from sale

IMPORTANT INFORMATION
Thit is not an advertisement of a sale of acminitratively sized property. This it an inter:
mation notee only revarding aisle being comfucted by the internal Revenue Service as
@ result of the foreclosure of an Internal Revenue $enwce Federal Tax Leen by the Depart:
ment of kustce
OOO 2 7619-61

 

 
Case 3:14-cv-00751-CWR-FKB Document 76-1 Filed 10/10/19 Page 11 of 19

 

Wright Sara J
From: Billy Jenkins <service@paypal.com>
Sent: Tuesday, April 02, 2019 11:52 AM
To: Wright Sara J
Subject: Receipt from Billy Jenkins for $385.00 USD
PayPal
P Pay transaction 10: SAV9697508654600Y
Billy Jenkins

561 oak park circle
Pearl,MS

39208
US

View your receipt

 

Total sale: $385.00 USD

 

a

Help Resolution Centre Security

Please do not reply to this email, To get in touch, go to the PayPal website and click Help & Contact.
How do | know this is not a fake email?

Emails from PayPal will always address you by your first and last name. Fake or "phishing" emails tend to have generic

greetings such as "Dear PayPal member”.

If you're unsure, forward the suspicious email to phishing@paypal.com.au and we'll let you know if it's really coming from us.

Find out more about fake and phishing email

Copyright © 1999-2019 PayPal, Inc. All rights reserved. PayPal is located at 2211 N. First St., San Jose, CA 95131.
Case 3:14-cv-00751-CWR-FKB Document 76-1 Filed 10/10/19 Page 12 of 19

Invoice

AFX / TitleSearch.com Order Date | Invoice # | Status
01/14/2018] 78566 Paid

 

 

 

 

 

 

 

AFX Research, LLC

Remit To; AFX Research
211-B Tank Farm Road

San Luis Obispo, CA 93401
(877) 848-5337

EIN: XX-XXXXXXX

Bill To: Internal Revenue Service
Rep: Roberta Colee

Description Amount

IRS/DOJ Expanded Title Search (79-637 17-47)
200 GRANDVIEW CT PEARL, MS
REF# $159.95

Total: $159.95

Payments Made
01/14/2018 Credit Card Charge Now $159.95

Total: $159.95

Payments Due
$0.00

“**¥our Title Search Report will be sent via separate emall***

Payment options:

A) Credit Card - please call (877) 48-5337 x 112

B) EFT - [EIN: XX-XXXXXXX] (Routing: 322271627] [Acct: 838719693]
C} Check - 211-8 Tank Farm Road, San Luis Obispo, CA 93401

If you have any questions or need any further assistance please contact us anytime.
THANK YOU FOR YOUR BUSINESS!
877-848-5337
Southem Pin@ Ze! Ort Fiae-Bnidit-CWR-FKB

Peuraen PINE
iv. ELecteic

Document 76-1

Filed 10/10/19 Page 13 of 19age | of |

 

Payment Receipt

Your payment has been accepted

 

Confirmation #
Payment Type
Account #
Status

Payment Date
Payment Method

Payment Amount

https:/‘ipn.paymentus.com/rotp/pay-submit-payment.action

330631661

Electric Bill

400011405

ACCEPTED

Jun 4, 2019 - 5:11:18 PM
MasterCard *****7**"""*8385

$27.97

6/4/2019
Southern Pine) Srit4iow-BOmioi-CWR-FKB

7
SOUTHERN PINE
fe souren

Document 76-1

Filed 10/10/19 Page 14 of 19age | of I

 

Payment Receipt

Your payment has been accepted

 

Confirmation #
Payment Type
Account #
Status

Payment Date
Payment Method

Payment Amount

https://ipn.paymentus.com/rotp/pay-submit-payment.action

322945705

Electric Bill

400011405

ACCEPTED

May 2, 2019 — 2:26:53 PM
MasterCard ********"***7565

$32.49

5/2/2019
Southem Pin@ eRe] Ont FigwOMSi-CWR-FKB

Es
=! SOUTHERN PINE
jp {sour

Document 76-1

Filed 10/10/19 Page 15 of 1age | of i

 

Payment Receipt

Your payment has been accepted

 

Confirmation #
Payment Type
Account #
Status

Payment Date
Payment Method

Payment Amount

htips://ipn.pay mentus.com/rotp/pay-submit-payment.action

335954703

Electric Bill

400011405

ACCEPTED

Jun 24, 2019 - 10:16:29 AM
MasterCard *******"""""8385

$104.98

6/24/2019
EzPay | Onli bi@agniesecv-00751-CWR-FKB Document 76-1 Filed 10/10/19 Page 16 of 1Mage t of |

Service address ()

Mail address ()

()

INTERNAL REVENUE SERVICE

710 LOCUST ST STE 400

200 GRANDVIEW CT

710 LOCUST ST STE 400

KNOXVILLE TN 37902-2535

 

LAST PAYMENT $-77.63
LAST PAYMENT DATE 07/03/2019
AMOUNT DUE $0.00
DUE DATE 07/17/2019
Billing history

Date Current Due Past Due Balance Due Payments

07/37/2019 $0.00 $0.00 $0.00 $-77.63

06/30/2019 $36.14 $0.00 $36.14 $0.00

05/31/2079 $0.00 $0.00 $0.00 $0.00

04/30/2019 $0.00 $0.00 $0.00 $0.00

We are researching a problem with the Microsoft Edge browser. For Microsoft Windows users we

recommend using Google Chrome or Firefox.

https:/msezpay.com/

7/9/2019
Case 3:14-cv-00751-CWR-FKB Document 76-1 Filed 10/10/19 Page 17 of 19

Patch of Heaven Lawn and
Home Care, LLC

18498 Old Port Gibson Rd
Raymond, MS 39154 US
(678)296-7190
herringmar@att.net

www. patchofheavenlawnand

homecare.weebly.com

Ct

LANGE AR did FACILITY MA RIP RANCE

Invoice 553122

 

BILL TO

Sara Wright

710 Locust Street
Suite 400

Knoxville, TN 37902

DATE ACTIVITY

04/12/2019 Lawn Maintenance

By the way-
we prayed for you and your "Patch of Heaven" today,

Mark & Tyler

DATE
04/12/2019

TOTAL DUE

 

PLEASE PAY

$75.00

AMOUNT
75.00

$75.00

 

THANK YOU.
Case 3:14-cv-00751-CWR-FKB Document 76-1 Filed 10/10/19 Page 18 of 19

Patch of Heaven Lawn and Patch of a Invoice 553304
ay

Home Care, LLC

18498 Old Port Gibson Rd
Raymond, MS 39154 US
(678)296-7190
herringmar@att.net

www. patchofheavenlawnand
homecare.weebly.com

Ct

ANCSCAPL AND CACHITY MAN TONSA

 

BILL TO

Sara Wright

710 Locust Street
Suite 400

Knoxville, TN 37902

DATE ACTIVITY
05/28/2019 Lawn Maintenance

By the way-

we prayed for you and your "Patch of Heaven” today.

Mark & Tyler

DATE PLEASE PAY
05/28/2019 VERO)

 

 

AMOUNT
75.00

TOTAL DUE $75.00

 

THANK YOU.
Case 3:14-cv-00751-CWR-FKB Document 76-1 Filed 10/10/19 Page 19 of 19

Patch of Heaven Lawn and
Home Care, LLC

18498 Old Port Gibson Rd
Raymond, MS 39154 US
(678)296-7190
herringmar@att.net

www. patchofheavenlawnand
homecare.weebly.com

Patch off = r
Fleaa

Hb

ANGI ARE ah PASTY Rok og bee

Invoice 553325

 

BILL TO

Sara Wright

710 Locust Street
Suite 400

Knoxville, TN 37902

DATE ACTIVITY
06/04/2019 Pruning/trimming
By the way-

we prayed for you and your "Patch of Heaven" today.

Mark & Tyler

DATE
06/04/2019

TOTAL DUE

 

PLEASE PAY

$285.00

AMOUNT
385.00

$385.00

 

THANK YOU.
